OFFICE   OF THE   ATTORNEY    GENERAL    OF   TEXAS
                           AUSTIN




RonorcrbleOlin Culterssn, Comlssiomr
Railroad Coxm1~~im of Texas
Austin, Texas
Deer Sir:                     opinion NO. o-




          In your letter a                     841, you direcatatten-
tion to our Cplnlon Ho. o-                     e erprossed the view
that tha Railroad Conenlssi                   sllr imue a oertifiiaate
OS oonrrnfenoe end                             a 'jxklmQBearriar motor
                                              era&i ever ir~gul.ar
                                              xed end where the roedo




                               n*s Annotate& Cltfl Statutes, governs




qlmation.      '-
                                               Yours very truly




     ATTORNEY Gi3U%RAL OS TEXAS